        Case 5:20-cv-00886-KG-JHR Document 10 Filed 02/23/21 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

ISRAEL BACA,

       Petitioner,

v.                                                                  Civ. No. 20-cv-886 KG-JHR
                                                                    CR. No. 18-cr-3067 KG-JHR

UNITED STATES OF AMERICA,

       Respondent.

                       ORDER DENYING MOTION TO STAY
       THIS MATTER is before the Court on Petitioner Israel Baca’s Motion to Stay § 2255

Proceedings due to Covid-19, [Doc. 9], filed February 22, 2021. Having thoroughly reviewed the

parties’ submission and the relevant law, the Court denies the Motion.

       In the current Motion, Baca asks for an additional 30 days “to type and resubmit his

supplemental filing.” [Doc. 9, p. 1]. Baca does not argue that he needs more time to do research or

prepare any additional arguments on the merits. The Court reviewed Baca’s supplemental motion

and finds it reasonably legible. [See Doc. 8]. Courts have inherent authority to, among other things,

regulate their docket and promote judicial efficiency. Martinez v. IRS, 744 F.2d 71, 73 (10th Cir.

1984). The rules of civil procedure “should be construed, administered, and employed by the court

and the parties to secure the just, speedy, and inexpensive determination of every action and

proceeding.” Fed. R. Civ. P. 1. Because the Court finds Baca’s supplemental motion reasonably

legible, the Court sees no benefit from further delay and therefore denies Baca’s motion.

       Furthermore, in consideration of 1) the fact that Baca filed his supplemental motion on

February 22, 2021, whereas Baca was ordered to file his supplemental motion on or before

February 8, 2021, [see Docs. 5, 8], and 2) the interest of justice, the Court in its discretion will

extend the United States’ answer deadline to March 24, 2021.
        Case 5:20-cv-00886-KG-JHR Document 10 Filed 02/23/21 Page 2 of 2



        IT IS THEREFORE ORDERED that Baca’s Motion to Stay § 2255 Proceedings due to

Covid-19 [Doc. 9] is DENIED and the United States shall file an answer on or before March 24,

2021.



                                                  ____________________________________
                                                  JERRY H. RITTER
                                                  UNITED STATES MAGISTRATE JUDGE




                                              2
